UNITED STATES DISTRICT CoURT
FoR THE DISTRICT oF CoLUMBIA UCT 1 1 2012

C|¢rk. u.s. o' c z c
F¢'\krvptc)"sciuc»rc;"d

MARCO EDMGNDS-EL,
Petitioner,
v. Civil Action No. 12-1407

STATE OF MARYLAND, et al.,

Respondents.

L&&&§/\/\/S&\J§

MEMORANDUM and ORDER

This matter is before the Court on petitioner’s amended petition for a writ of habeas
corpus./ The Cpurt treats this submission as a motion to reopen this action and for leave to file an
amended petition. The motion will be denied.

The proper respondent in a habeas corpus action is the petitioner’s warden, Rumsfeld v.
Padilla, 542`U.,S. 426, 434-35 (2004), and this Court "may not entertain a habeas petition
involving present physical custody unless the respondent custodian is within its territorial
jurisdiction." Stokes v. U.S. Parole Comm ’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004).
Petitioner’s demand for a writ of habeas corpus "to void Judgment made by State of Maryland,
Prince George’s County Department of Correetions Detention Center," Am. Pet. at l, is not a
matter properly before this Court. Accordingly, it is hereby

ORDERED that petitioner’s motion to reopen and for leave to file an amended petition is

denied.

SOORDEREDt  j %é

Unit@d States'District Judge v
DATE;  §/, ;@,z_